Citation Nr: 1450847	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Timeliness of application for payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on January 9, 2012.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York, which denied payment or reimbursement for the services the Veteran received on January 9, 2012 on the basis that the application was not timely received.  Because timeliness of application for reimbursement is a threshold question that has been determined to be dispositive, that is how the issue has been characterized.

The Veteran requested a hearing before a Veterans Law Judge at the RO in May 2012.  In February 2013, the Veteran withdrew his request for such hearing.

The matter of entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on January 9, 2012, on the merits is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received medical care at Newark-Wayne Community Hospital on January 9, 2012.

2.  A claim for medical care reimbursement was received on April 25, 2012.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized medical services provided at a private medical facility on January 9, 2012, was timely filed.  38 C.F.R. § 17.1004(f) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed in the decision below, the facts are not in dispute and resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran timely filed his claim for payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.  Inasmuch as the claim being decided herein is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Merits of the Claim

The Veteran seeks payment or reimbursement for emergency services rendered for non-service-connected conditions in a non-Department facility on January 9, 2012, under 38 U.S.C.A. § 1725.  Payment has been denied based on a threshold finding that the application for such was not timely filed.

The Veteran is currently service-connected for posttraumatic stress disorder, rated as 70 percent disabling; however, it is not alleged that the treatment at issue was for a service connected disability; a non-service-connected disability associated with and held to be aggravating a service-connected disability; and he was not participating in a VA vocational rehabilitation program.  Consequently, the 38 U.S.C.A. § 1728 provisions for VA reimbursement for private medical services provided a Veteran do not apply, and any reimbursement must be under 38 U.S.C.A. § 1725.

As a preliminary matter, the Board notes that to receive payment or reimbursement for emergency services pursuant to 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the date that the Veteran was discharged from the facility that furnished the emergency treatment; or the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  Significantly, however, 38 C.F.R. § 17.1004(f) provides that "VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than one year after May 21, 2012."  38 C.F.R. § 17.1004(f).  Here, the Veteran received emergency treatment on January 9, 2012, and he filed his claim on April 25, 2012.  Thus, because his emergency treatment was received after July 19, 2001, but more than 90 days before May 21, 2012, and his claim was filed no later than  May 21, 2012, the Board finds that the retroactive provisions of 38 C.F.R. § 17.1004(f) may be applied in this case.

The Veteran's claim for payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred from emergency treatment on January 9, 2012 was received by VA on April 25, 2012 (not later than one year after May 21, 2012).  This claim meets the broad criteria under 38 C.F.R. § 17.1004(f); therefore, the Board finds that this claim was timely filed.  Merits consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to establish timeliness of application for payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on January 9, 2012, is granted.


REMAND

The AOJ has not adjudicated the Veteran's claim for VA payment or reimbursement for medical service they provided the Veteran on January 9, 2012, on the merits; rather, the claim was denied outright as untimely filed.  In light of the determination regarding timeliness above, merits adjudication is necessary.
To warrant reimbursement under 38 U.S.C.A. § 1725(b)(2)(B), a veteran must be an active Department health-care participant who has received care within the 24-month period preceding the furnishing of the emergency treatment for which reimbursement is sought.  From the record currently before the Board it is unclear whether the Veteran received VA treatment in the 24-month period prior to the January 9, 2012, hospitalization at issue.  Furthermore, development of medical evidence needed to address medical questions regarding the existence of a medical emergency during the hospitalization at issue is also necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for any further development necessary, and make a determination for the record as to whether the Veteran was in the VA medical system, and received VA treatment in the 24-month period prior to January 9, 2012.

2.  The AOJ should arrange for all further development needed for a merits adjudication of the instant application for reimbursement.  If the Veteran was enrolled in the VA healthcare system, and received VA treatment in the 24 month period prior to January 9, 2012, the development should include for an advisory medical opinion (based on review of the Veteran's entire VA and private treatment record) by an appropriate physician regarding identifying the existence of any medical emergency such that he could not have safely sought care at a VA facility for treatment.  The consulting physician must explain the rationale for the opinion, citing to supporting factual data/medical literature, as deemed appropriate.

3.  The AOJ should then review the record and adjudicate on the merits the claim for reimbursement.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


